Case 1:20-cv-00448-DBH Document 1-2 Filed 12/02/20 Page 1 of 6   PageID #: 17




                                                                                B
Case 1:20-cv-00448-DBH Document 1-2 Filed 12/02/20 Page 2 of 6   PageID #: 18
Case 1:20-cv-00448-DBH Document 1-2 Filed 12/02/20 Page 3 of 6   PageID #: 19
Case 1:20-cv-00448-DBH Document 1-2 Filed 12/02/20 Page 4 of 6   PageID #: 20
Case 1:20-cv-00448-DBH Document 1-2 Filed 12/02/20 Page 5 of 6   PageID #: 21
Case 1:20-cv-00448-DBH Document 1-2 Filed 12/02/20 Page 6 of 6   PageID #: 22
